IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 46814

In the Interest of: Jane Doe II, A Child       )
Under Eighteen (18) Years of Age.              )
JOHN DOE and JANE DOE I,                       )
                                               )    Filed: June 4, 2019
       Petitioners-Respondents,                )
                                               )    Karel A. Lehrman, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
JANE DOE (2019-07),                            )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Respondent-Appellant.                   )
                                               )

       Appeal from Magistrate Division of the District Court of the Fourth Judicial
       District, State of Idaho, Ada County. Hon. Andrew Ellis, Magistrate.

       Judgment terminating parental rights, affirmed.

       Anthony R. Geddes, Ada County Public Defender; Joshua M. Wickard, Deputy
       Ada County Public Defender, Boise, for appellant.

       Law Alternatives, PLLC; Brooke A. O’Neil, Boise, for respondents.
                 ________________________________________________

HUSKEY, Judge
       Jane Doe appeals from the magistrate’s judgment terminating her parental rights. Doe
argues the magistrate erred when it terminated her parental rights. Because substantial and
competent evidence supports the magistrate’s findings that Doe neglected her child and
termination was in the child’s best interests, we affirm the magistrate’s judgment terminating
Doe’s parental rights.
                                               I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Doe is the mother of M.T. After the birth of M.T. on January 5, 2016, Doe and M.T.
moved in with foster mom. Within weeks, Doe moved out of foster mom’s house and placed
M.T. in the care of Doe’s biological grandparents. In April of 2016, Doe gave foster mom a
power of attorney to make decisions regarding the care of M.T. M.T. continued to live with


                                               1
Doe’s grandparents for the first year of her life, with occasional overnight visits to foster mom’s
home. In January 2017, Doe and M.T. moved back in with foster mom. Sometime in February
2017, Doe moved out of foster mom’s residence, but left M.T. in foster mom’s care.
       Around the time Doe moved out, Doe requested that foster mom obtain guardianship of
M.T. Foster mom sought and was granted temporary guardianship of M.T. on February 10,
2017. However, when the trial for permanent guardianship began in July 2017, Doe contested
the guardianship petition. Foster mom was granted guardianship of M.T. on July 31, 2017.
       On August 22, 2017, Doe was sentenced to incarceration for a period of fourteen months
for violating the terms of her probation. Foster mom and her husband 1 filed a petition for
termination and adoption on May 17, 2018, while Doe was incarcerated. A trial was held on
January 22, 2019. 2
       The magistrate determined there was clear and convincing evidence for grounds to
terminate the parental rights of Doe to her child. The magistrate found that although Doe did not
abandon M.T., Doe neglected M.T. In addition, the magistrate concluded it was in the best
interests of M.T. to terminate the parental rights of Doe. On February 20, 2019, the magistrate
entered its final judgment to terminate the parental rights of Doe. Doe timely appeals.
                                                II.
                                  STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.            Id.      Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
1
        Foster mom and her husband are the respondents in this case; Jane Doe I and John Doe,
respectively.
2
         A default was entered against the father of M.T. due to his failure to appear and his
failure to file a responsive pleading.
                                                2
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In
re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at
652.
          On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).         The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. Doe v.
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate’s
decision must be supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d
at 600.
          Idaho Code Section 16-2005 permits a party to petition the court for termination of the
parent-child relationship when it is in the child’s best interests and any one of the following five
factors exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between
the child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities
for a prolonged period that will be injurious to the health, morals, or well-being of the child; or
(e) the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at
1117.
                                                III.
                                           ANALYSIS
A.        The Magistrate Did Not Err When It Found Doe Neglected Her Child
          Doe argues the magistrate abused its discretion when it determined Doe neglected M.T.
Doe claims neglect requires a child to be without proper parental care, and thus, does not apply
to this case since foster mother continues to provide care for M.T. as her legal guardian. Doe

                                                 3
also argues the superior guardianship rights of foster mom were an obstacle to Doe’s ability to
parent M.T. The State responds that Doe neglected her child before and during incarceration,
and also failed to care for the medical needs of M.T.
       Idaho Code Section 16-2002(3)(a) defines “neglect” as any conduct included in I.C. § 16-
1602(31). Section 16-1602(31)(a) provides, in pertinent part, that a child is neglected when the
child is without proper parental care and control, or subsistence, medical or other care or control
necessary for his or her well-being because of the conduct or omission of his or her parents,
guardian, or other custodian or their neglect or refusal to provide them.
       The magistrate did not err when it found Doe had neglected M.T., and as a result, it was
in the best interests of M.T. to terminate Doe’s parental rights. The magistrate explained that
within weeks of M.T.’s birth, Doe placed M.T. in the care of Doe’s biological grandparents. Doe
was not involved in parenting, and the grandparents engaged in full-time care and control of
M.T. The magistrate found that when Doe moved back in with foster mom, it was foster mom
who was responsible for the parenting and financial obligations for M.T. Soon after, Doe
violated the terms of her probation and spent fourteen months in jail, preventing Doe from
providing a safe home environment for M.T.
       The magistrate found Doe failed to consistently provide M.T. with the parental care
necessary for the child’s health, safety, and well-being. Doe showed little ability or interest in
parenting prior to Doe’s incarceration. M.T. was left in the care of Doe’s grandparents or foster
mom, who provided financial support for M.T. In addition, M.T. has significant medical needs,
and the magistrate concluded Doe failed to demonstrate an understanding of or an ability to
manage these special needs.
       On appeal, Doe contends the magistrate erred because the definition of neglect requires
that a child is without proper parental care and control. According to Doe, M.T. could not have
been neglected because foster mom provided the equivalent of “parental care,” even if Doe was
absent from a parenting role. We disagree because Doe misinterprets the meaning of neglect.
The inquiry is not whether an adult other than Doe provided care, but instead, whether Doe
provided the necessary care.
       In accordance with I.C. § 16-2002(3)(a), this Court must analyze neglect as it relates to
Doe, without considering the care provided by others. The question is whether, due to the
conduct or omission of Doe, M.T. is without proper parental care and control, or subsistence,

                                                 4
medical, or other care or control necessary for her well-being. I.C. § 16-2002(3)(a). Here, Doe’s
conduct left M.T. without proper parental care for significant periods of time, which supports the
magistrate’s finding that Doe neglected M.T. 3
       Additionally, Doe argues the superior guardianship rights of foster mom were an obstacle
to Doe’s ability to parent M.T. Doe claims the actions of foster mom prevented Doe from
undertaking the normal duties of parenting. In her brief, Doe fails to explain how and to what
extent foster mom inhibited Doe’s parenting ability. Doe similarly does not direct this Court to
any evidence in the record to support her conclusions. The only potentially relevant evidence
comes not from Doe, but from the magistrate’s findings regarding abandonment, wherein the
magistrate concluded that Doe had shown just cause for failing to maintain regular personal
contact with M.T. The magistrate explained that although Doe never attempted to see M.T., Doe
was incarcerated and was forced to coordinate any contact through foster mom who was within
her authority to prohibit such contact.     Foster mom thereby, according to the magistrate,
provided an obstacle for Doe to maintain regular contact. However, the magistrate’s analysis
dealt only with the question of abandonment, which is not at issue on appeal.           The only
applicable issue on appeal is whether the magistrate erred when it found that Doe neglected M.T.
As discussed above, Doe has not shown how the magistrate erred in its conclusion that Doe
neglected M.T. before or during Doe’s incarceration.
B.     The Magistrate Did Not Err When It Found That Termination of Doe’s Parental
       Rights Were in the Best Interests of M.T.
       Doe also asserts the magistrate erred when it determined that termination was in the best
interests of the child. Once a statutory ground for termination has been established, the trial
court must next determine whether it is in the best interests of the child to terminate the
parent-child relationship. In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When
determining whether termination is in the child’s best interests, the trial court may consider the
parent’s history with substance abuse, the stability and permanency of the home, the
unemployment of the parent, the financial contribution of the parent to the child’s care after the

3
        Within her argument, Doe claims that because foster mom was granted guardianship of
M.T., Doe was neither expected nor required to provide parental care and control, subsistence,
education, medical, or any other care necessary for the well-being of the child. Although it may
be true Doe was not legally responsible, Doe cannot both object to the termination of her
parental rights while simultaneously arguing she is not expected or required to provide parental
care to her child.
                                                 5
child is placed in protective custody, the improvement of the child while in foster care, the
parent’s efforts to improve his or her situation, and the parent’s continuing problems with the
law. In re Doe, 159 Idaho 192, 198, 358 P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320
P.3d 1262, 1270 (2014). A finding that it is in the best interests of the child to terminate parental
rights must still be made upon objective grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d
400, 403-04 (Ct. App. 2012).
       According to Doe, the magistrate erred because it ignored Doe’s progress while
incarcerated and upon her release from prison. We disagree. The magistrate determined there
was clear and convincing evidence that termination of Doe’s parental rights would be in the best
interests of M.T. The magistrate explained that foster mom and her husband were M.T.’s only
caregivers since February 2017, and M.T. relied on them exclusively for emotional and physical
support. M.T. made face-to-face contact with Doe only one time since February 2017, and the
magistrate concluded it would be disruptive to reintroduce Doe into M.T.’s life. In addition, the
magistrate found that Doe never demonstrated the ability to be a safe, stable, and full-time parent
to M.T. Doe instead committed crimes and abused substances. Doe does not dispute any of the
magistrate’s findings and fails to indicate how the magistrate’s analysis ignored Doe’s progress
or how such progress would be determinative in this case.
       Doe also claims the magistrate failed to follow the legal standard that requires a
presumption in favor of reunification. However, the magistrate clearly presented the proper
standard of review and ruled according to that standard. Furthermore, while Doe suggests that
the magistrate indicated the only option was to “either terminate rights or return the [sic] M.T. to
her mother,” the record suggests otherwise. The magistrate explained:
       The court is aware that [foster mom] has a guardianship of [M.T.] and a dismissal
       of this termination of parental rights petition would not disturb the guardianship.
       But [Doe] stated that it is her goal to next contest the guardianship with the plan
       of reunification with [M.T.]. The court concludes that there is an unacceptable
       risk to [M.T.] of neglect and homelessness if [M.T.] were reunified with [Doe].
       We are not persuaded by Doe’s arguments on appeal. The magistrate’s findings are
supported by the record, and Doe has not shown error. Thus, there was clear and convincing
evidence that the termination of Doe’s parental rights would be in the best interests of M.T.




                                                 6
                                              IV.
                                       CONCLUSION
       Because substantial and competent evidence supports the magistrate’s findings that Doe
neglected M.T. and termination was in M.T.’s best interests, we affirm the magistrate’s judgment
terminating Doe’s parental rights.
       Chief Judge GRATTON and Judge BRAILSFORD CONCUR.




                                               7